10

11

12

13

14

LS

16

17

18

19

20

21

22

23

24

25

Case 1-Lo-OQ1l0990-€SS DOC lo-c FiledlefcQ/lo Entered t2/20/Lo Loi2ii460

 

CRIMINAL COURT OF
COUNTY OF QUEENS

THE PEOPLE OF THE
Vv.

MICHAEL HEILBRON,

BEFORE:

APPEARANGC

 

THE CITY OF NEW YORK

PART AP-6
woo ene ----------- (----X
STATE OF NEW YORK,
Docket No,
2008Q0NQON035735
Defendant.
See mew ew ee ee ew eee ee x

February 5, 2009
125-01 Queens Boulevard
Kew Gardens, New York.

HONORABLE DOROTHY CHIN BRANDT,
Criminal Court Judge.

ES:

RICHARD BROWN, ESQ.,
District Attorney,
Queens County,
By: ERNEST BURSTEIN,
For the People.

SCOTT BOOKSTEIN, ESQ.,
125-10 Queens Boulevard,
Kew Gardens, New York,
For the Defendant.

THOMAS E. BRASACCHIO,
Official Court Reporter.

-o00-
MINUTES OF
PLEA & SENTENCE
-o00-

 

 
Case 1-Lo-OQL0990-E€SS DOC lo-c Fiedle/cQ/lo Entered taicVi Lo Loi21:40

10

11

12

13

14

15

16

Led

18

19

20

21

22

23

24

25

 

 

 

PLEA & SENTENCE

COURT OFFICER: Number 21, Micheal Heilbron.

MR. BURSTEIN: A misdemeanor, assault in the
third degree, with a 12 week anger management
program and five days community service,

MR. BOOKSTEIN: That's agreeable.

MR. BURSTEIN: People reducing 120.05 to
120.00, handing up the order of protection.

THE COURT: You are pleading guilty to assault
in the third degree, a violation of 120.00 of the
penal law. This is ana misdemeanor. It subjects
you to a criminal record, Are you pleading guilty
of your own free will?

THE DEFENDANT: Yes.

THE COURT: On or about 2/29 of last year,
about 10:30 in the evening at 78th Street and 21st
Avenue in Queens, you knowingly assaulted another
person and caused injury to that person, is all this
true?

THE DEFENDANT: Yes.

THE COURT: Is that acceptable to the People?

MR. BURSTEIN: Yes.

THE COURT: The sentence is a conditional
discharge, you have to stay out of trouble for one

year, take the 12 week anger management program, and

 

 
10

11

12

3

14

15

16

17

18

19

20

21

22

23

24

25

Case 1-Lo-OQ1l0990-€SS DOC lo-c FiledlefcQ/lo Entered t2/20/Lo Loi2ii460

 

PLEA & SENTENCE
perform five days community service. You have to
pay $200.00 in court fees, $50.00 in DNA fees, total
of $250.00. And, you must obey an order of
protection.
Queens Compliance Part on April 8th, to show
proof and to pay. If you need an extension you will

be given an extension.

 

I hereby certify the foregoing to be a true and

accurate transcript of the proceeding.

Ein ES

Thomas E. Brasacchio

Official Court Reporter

 

 

 
Case 1-Lo-OQ1l0990-€SS DOC lo-c FiledlefcQ/lo Entered t2/20/Lo Loi2ii460

CRIMINAL COURT OF THE CITY OF NEW YORK
COUNTY OF QUEENS ' CERTIFICATE OF DISPOSITION

NUMBER: 86659 ©
THE PEOPLE OF THE STATE OF NEW YORK
Vs

HETLBRON, MICHAEL 03/10/1985

 

 

 

 

Defendant Date of Birth

30-18 88 STREET 2 0806050R
Address : NYSID Number

QUEENS __ NY 07/01/2008

City State Zip Date of Arrest/TIssue
Docket Number: 2008QN035735 Summons No:

120.05 120.05 120.00 240.26
Arraignment Charges

Case Disposition Information:

Date Court Action ‘Judge | Part
02/05/2009 PLED GUILTY & SENTENCE IMPOSED BRANDT,D ¢C AP6
PG 120:00°- .
CONDITIONAL DISCHARGE=1Y
COMMUNITY SERVICE=5D
ORDER OF PROTECTION=1Y

I HER CERTIFY THAT THIS IS A TRUE EXCERPT OF THE RECORD ON FILE IN
THIS COUR

 

ROSLAN, M 02/27/2009
COURT OFFICIAL STGNATURE AND SEAL . DATE FEE: 10.00

(CAUTION: THIS DOCUMENT IS NOT OFFICIAL UNLESS EMBOSSED WITH THE COURT
SEAL OVER THE SIGNATURE OF THE COURT OFFICIAL. )
